Mr. Justice Taylor delivered the opinion of the court. 3. Municipal Coubt op Chicago, § 29*—when finding of trial court will not be disturbed. Where, in a fourth-class case under the Municipal Court Act, the evidence was conflicting and the trial judge at the conclusion of the evidence made a résumé and analysis of the effect thereof and conclusion that the defendant had established his defense, held that the plaintiffs had failed to make out their alleged case by a preponderance of the evidence.